Citation Nr: 1446571	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  08-29 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a dental disability for purposes of VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to October 1978.  The Veteran is in receipt of numerous awards and decorations, including the Combat Infantryman Badge (CIB) and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This matter was originally remanded by the Board in August 2011 for further evidentiary development, specifically a new VA dental examination.  

The Board notes that the issues of service connection for a deviated septum and headaches, as well as the issues of an increased initial evaluation for posttraumatic stress disorder (PTSD) and lumbosacral strain were also remanded.  In a subsequent June 2012 rating decision, the RO granted service connection for both a deviated septum and headaches.  This represents the full benefit sought on appeal, and as a result these issues are no longer before the Board.  

In addition, the RO granted an increased initial evaluation of 30 percent for PTSD and 10 percent for lumbosacral strain.  The Board recognizes that in most cases, when the Veteran appeals a disability rating assigned, it is presumed he is seeking the highest allowable disability rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  While the record does not contain a statement from the Veteran wherein he states he is satisfied with the assigned rating, in this case, the Board finds that the Veteran has been awarded the benefit he sought on appeal and he is not seeking a higher disability rating for either disability.  Indeed, in his November 2007 notice of disagreement, the Veteran requested a rating of "25 %" for PTSD and "10%" for his lumbosacral strain.  In the June 2012 rating decision the RO informed the Veteran that the full benefit sought on appeal had been granted regarding these issues.  In the notice letter of July 2012, the Veteran was informed that he had a year to disagree with the June 2012 rating decision.  The Veteran has not expressed a disagreement with the currently assigned disability ratings.  In fact, in a July 2012 letter from the Veteran he specifically addressed only the dental issue in response to the June 2012 rating decision.  Moreover, the Veteran's representative submitted argument only as to the dental issue in his August 2012 statement.  Therefore, given the specific circumstances of this case, the Board finds the full benefit sought on appeal for both these issues has been granted and the issues are no longer before the Board.


FINDING OF FACT

The Veteran does not have a current dental disability for compensation purposes, does not have any service-connected dental disability resulting from combat wounds or service trauma, is not homeless or otherwise eligible for dental care under 38 U.S.C.A. § 2062 (West 2002), was not a prisoner of war, has not applied for and been treated for dental problems by VA, does not have dental problems that complicate any other medical condition, does not receive service-connected compensation at the 100 percent rate, and does not participate in a rehabilitation program under 38 U.S.C.A. Chapter 31.


CONCLUSION OF LAW

The criteria for service connection for a dental disability, including for purposes of VA outpatient treatment, are not met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in August 2011.  

The Board's remand instructed the RO to: (1) schedule the Veteran for a VA dental examination and provide an appropriate opinion; and (2) readjudicate the claim.  The Veteran was scheduled for and attended a November 2011 VA dental examination in which the examiner provided an adequate opinion.  The RO readjudicated the claim in a June 2012 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Prior to the August 2007 rating decision on appeal, the Veteran was advised by a July 2006 letter of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  As well as information on how disability ratings and effective dates are assigned.  As a result, VA has complied with its duty to notify requirements.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, VA treatment records, and identified private treatment records. 

The Veteran was afforded VA dental examinations in July 2007 and November 2011.  Together, these examination reports cover all pertinent aspects of the claim and are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believes he is entitled to a service connection for a dental disability.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Service Connection for Outpatient Dental Treatment

In its August 2011 decision, the Board found that the Veteran was not entitled to service connection for the purpose of compensation for his dental disability as the record did not demonstrate that the Veteran has any of the dental disabilities eligible for compensation under 38 C.F.R. § 4.150.  As previously noted, the Board did remand the issue of entitlement to service connection for VA treatment purposes. 

Various categories of eligibility exist for VA outpatient dental treatment.  They include treatment for veterans who have a compensable service-connected dental disability or condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental disability or condition (Class II eligibility); those having a noncompensable service-connected dental disability or condition adjudicated as resulting from combat wounds or other service trauma (Class II(a) eligibility); treatment for certain homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C.A. § 2062 (Class II(b) eligibility); treatment for veterans who were detained as a prisoner of war (Class II(c) eligibility); treatment for veterans who made prior applications for and received dental treatment from VA for noncompensable dental conditions, but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); treatment for veterans having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); treatment for veterans whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); treatment for veterans who participate in a rehabilitation program under 38 U.S.C.A. chapter 31 (Class V eligibility); and treatment for veterans who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.A. and have a dental condition that is clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Board's remand requested a medical opinion as to whether the Veteran would qualify for dental treatment for a condition resulting from service trauma (Class II(a) eligibility).  There is no indication that the Veteran would qualify for service connection for treatment for any other Class eligibility under 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

To establish entitlement to service connection for teeth, the veteran must have sustained a combat wound or other in-service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Further, for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).  In addition, the Board notes that, in a precedent opinion, VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

The record reflects multiple treatment for dental problems, including caries and the implantation of pins in the jaw.  In 1999 and during his July 2007 VA examination, the Veteran reported being kicked in the jaw during self-defense training while stationed in Germany.  The Veteran's service treatment records do not document treatment for the claimed kick to the jaw, but the Veteran is certainly competent to report to that trauma which he experienced.  Service treatment records do document that the Veteran's wisdom teeth were removed during service, and he underwent numerous fillings for caries in the teeth.  Later, he was noted to have pins placed in teeth #14 and 15.  

At the Veteran's July 2007 VA dental examination he reported that he had numerous cavities upon returning from Vietnam which mandated several fillings and root canals with pin placement.  In addition, he noted sporadic pain of the teeth on the upper left side, and hears popping on the left side temporomandibular joint (TMJ).  He denied clenching or grinding of the teeth. 

Physical examination revealed popping heard in the right TMJ, but no pain upon palpation of the muscle of mastication or the TMJs.  There was generalized mild wear facets noted on the posterior teeth with moderate anterior attrition noted, and severe recession found in the upper left region around teeth #14 and 15.  Diagnostic and clinical testing revealed right and left TMJ bony anatomy within normal limits, and incipient bone loss was noted in the molar regions of the maxilla.  The examiner diagnosed the Veteran as having normal range of motion, internal derangement of the right TMJ, severe gingival recession of the upper left quadrant around teeth #14 and 15, incipient periodontal disease, and numerous crowns. 

The VA examiner did not find any teeth lost due to bone loss of the body of the maxilla or mandible due to trauma or disease other than periodontal disease.  She noted that the Veteran experienced incipient periodontal disease.  As noted in the Board's Remand, the examiner did not provide an opinion as to whether the Veteran's in-service dental treatment was due to the alleged trauma experienced in service or opine as to why the Veteran had pins placed in teeth #14 and 15 and whether this had any relationship to the alleged in-service kick to the jaw. 

At the Veteran's subsequent November 2011 VA dental examination, the examiner reviewed the Veteran's claims file and noted the in-service kick to the jaw, which resulted in temporary left side popping.  The examiner thoroughly documented the Veteran's dental history, performed a thorough exam noting his current conditions, and confirmed the previous diagnoses.  Ultimately, the examiner concluded that the Veteran's pins and tooth sensitivity is not related to his military service, to include his in-service jaw injury.  The examiner elaborated:

The pins placed in #14 and 15 are unrelated to the Veteran's claimed disabilities of his injury to his jaw.  These dental restorations were not as a result of his trauma.  These pins are a restorative technique that allows a badly decayed tooth to retain a restoration....This restorative technique is widely used and is not that cause of the Veteran's symptoms.  There were pins placed in #2, and the Veteran does not have any problems with these.  The sensitivity that the Veteran is experiencing is a result of his initial deep cavities, approximating the nerves in his teeth as can be seen on his 1971 bitewing x-rays.  Also, a chronic bruxism habit can also contribute to tooth sensitivity, throbbing, and the abfraction that the Veteran presents with.

Service treatment records indicate some dental work, including extraction of the Veteran's wisdom teeth and therapeutic and restorative dental treatment, e.g. fillings, bridges, and extractions, almost always involves physical impact of the teeth.  However, the intended effect of dental treatment performed in service, including extractions, is not considered dental trauma.  See 38 U.S.C.A. § 1712 ; 38 C.F.R. §§ 3.381 , 17.161;  see also 38 U.S.C.A. § 7104(c); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010) (holding that service trauma under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment); Smith v. West , 11 Vet. App. 134 (1998); VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997). 

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no probative clinical evidence of a nexus between his current dental conditions and any in-service trauma or injury, to include the kick to his jaw.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to trauma during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his dental conditions.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his dental condition and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.  In addition, the Board notes that the Veteran has been afforded the opportunity to submit the opinion of a private dentist with respect to his dental condition, but has not done so.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt doctrine is not applicable and the claim for service connection for a dental disability for purposes of VA outpatient treatment, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



ORDER

Entitlement to service connection for a dental disability for purposes of VA outpatient dental treatment is denied.


____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


